DETAILED ACTION
This is the second Office action of Application No. 16/455,884 in response to the amendment filed on March 9, 2021. Claims 1-14 are pending. By the amendment, claims 1 and 3-13 have been amended.
This application is in condition for allowance except for the following formal matters set forth in the objection below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/2021 and 3/18/2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘one of the input shaft or the output shaft includes a rotation transfer member that rotates together with the rotation body and is disposed to be movable in the axial direction relative to the rotation body’ must be shown or the features canceled from claim 1 (Note, “the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Response to Arguments
Applicant’s arguments, see page 6, filed 3/9/2021, with respect to 35 U.S.C. 112(f) interpretations have been fully considered and are persuasive.  More particularly, the amendments to the terms provide sufficient structure. The 35 U.S.C. 112(f) interpretations have been withdrawn. 
Applicant’s arguments, see page 6, filed 3/9/2021, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the objections. The objections to the claims have been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 3/9/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  For claims 4-5, the amendments overcome the rejections. For claims 1 and 3, the arguments on page 7, lines 4-10 and lines 16-23, were persuasive for better understanding and resolving the indefiniteness of the respective configurations for the input shaft and output shaft. The 35 U.S.C. 112(b) rejections have been withdrawn. However after further consideration the configurations for the input shaft and output shaft are of sufficient importance and should be shown in the drawing. 
Applicant’s arguments, see pages 8-14, filed 3/9/2021, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly, the arguments on page 13, lines 4-20, are persuasive. The prior art rejections using 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a clutch driving device a friction mechanism that generates a friction force in a direction opposite to a rotation direction of the rotation force, an intermediate member that transfers the rotation force from the input shaft to the output shaft, the friction mechanism includes a rotation body that rotates about an axis in response to the rotation force transferred by the transfer mechanism, a friction plate that generates the a friction force by contact with the rotation body, and one of the input shaft, the output shaft, or the intermediate member includes a rotation transfer member that rotates together with the rotation body and is disposed to be movable in the axial direction relative to the rotation body, in combination with the other elements required by the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655